KERNER, Circuit Judge
(concurring).
The real question is whether the statements contained in the notice of sale constitute a warning of possible claims such as are'asserted by the counter-defendants.
In sales of this description, a bidder is bound by the publicly proclaimed terms of the auction sale, Chandler v. Morey, 96 Ill. App. 278, affirmed 195 Ill. 596, 63 N.E. 512. He'should not bid without ascertaining the terms upon which the property is being sold, Burling v. Brinn, 116 Misc. 130, 189 N.Y.S. 707, 709. There is no warranty of title. The quantity and quality of the title must be at the purchaser’s risk. It is his privilege to be fully informed of the state of the title so that he may bid understandingly at the sale. Under the rule of caveat emptor it is incumbent up-n the bidder, and not upon the officer conducting the sale, to determine the condition of the title, and if he bids, he does so with notice that he will take only whatever interest the execution debtor has in the property, *549Dorris v. Johnson, 363 Ill. 236, 2 N.E.2d 74.
The notice of sale expressly stated that the sale would be subject to all outstanding equities. Under such circumstances the plaintiff purchased precisely the interest which the judgment debtor had in the property sold.